Gray, C. J.
The St. of 1867, c. 285, § 1, prohibits the employment in a manufacturing establishment of any child under ten years of age under any circumstances whatever, and of any child between the ages of ten and fifteen years, except upon certain conditions which are negatived in this complaint. The pen*12alty, imposed by § 3 upon any parent or guardian who allows or consents to such employment, is the same in either case. The liability of the defendant is not therefore affected by the question whether the child, being under the age of fifteen, was or was not under the age of ten years.
The allegation, that the defendant “ did allow and consent to the employment of ” his child in a manufacturing establishment, would be generally understood, according to the common use of language, as implying that the child was actually so employed.
The allegation of time and place, in that clause in the complaint which negatives his having attended school, if necessary to be inserted, which we do not intimate, is of the most formal character.
All the defects suggested being merely formal, and the record not showing that they were specifically assigned in the demurrer, or in any motion to quash, in the court to which the complaint was originally presented, they were not open to the defendant in the Superior Court. St. 1864, c. 250, § 2. Commonwealth v. Walton, 11 Allen, 238. Commonwealth v. Emmons, 98 Mass. 6. Commonwealth v. Blanchard, 105 Mass. 173. Commonwealth v. Sheehan, Ib. 174. Commonwealth v. Vincent, 108 Mass. 441. Commonwealth v. Brigham, Ib. 457. Green & Simpson v. Commonwealth, 111 Mass. 417. Exceptions overruled.